DETAILED ACTION
Response to Amendment
The amendment filed 11/20/2020 has been entered.  Currently claims 1-28 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kettler (EP 2525010) in view of Holvoet (US Publication 20140364557).
a.	As to claims 1-3, 16 and 28 Kettler discloses a lightweight board, which is formed from a wood-based material.  The board is a hollow board with a lid (bottom) and cover (top) with bars between the lid and cover.  The board can be completely formed from HDF and therefore the board will have a density of at least 800 Kg/m3.  The bars used to space the cover and the lid apart can be formed in both the long direction of the board as well as in the short direction of the board.  Kettler discloses an adhesive used to bond the cover and lid to the bars to from the hollow board however this reference is silent to the type of adhesive being used.
b.	Holvoet discloses the use of a wood adhesive formulation, that can be useful for wood based materials such as HDF.  The adhesive comprise an isocyanate component.
c.	It would have been obvious to one of ordinary skill in the art to have modified Kettler with the use of the adhesive of Holvoet because the adhesive would provide the board with improved adhesion to other wood materials as well as better mechanical properties.  Further it 

d.	As to claim 4, it should be noted that claim 4 is a product by process claim in that it defines how the edge strips were formed.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the hollow board structure, and the reference discloses such a product.  It should be noted that the cut edges of the bars can be oriented in the direction to connect the cover and lid as it’s a design choice as one of ordinary skill in the art would a rougher surface would improve the adhesion between layers.

e.	As to claims 5 and 17, Kettler and Holvoet are silent to the amount of bars, extending between the cover and the lid.  It would have been obvious to one of ordinary skill in the art to use an amount comprising at least 90% as one of ordinary skill in the art would know that the more bars being used the stiffener/stronger the board will be while the less bars being used would be more flexible and cheaper.

f.	As to claim 6, Kettler discloses that the bars can be positioned next to one another without gap, and therefore two bars positioned next to each other adhered together will be considered a stack.

g.	As to claims 7, 8, 11, 18 and 19, Kettler discloses that the bars can be positioned next to one another without gap, and therefore two bars positioned next to each other adhered together will be considered a stack with the same glue used to adhere the layers together.  
	It would have been obvious to one of ordinary skill in the art to have modified Kettler and Holvoet and formed the stack of at least 3 bars and made the width less than 20% of the total width as it would be design choice.  See MPEP 2144.05.

h.	As to claims 9 and 20, it should be noted that claim 9 is a product by process claim in that it defines how the hollow board was formed.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the hollow board structure, and the reference discloses such a product.  Kettler discloses that a bolt can be embedded within the bar and therefore would read on a connector element at least partially embedded within the block.  Kettler discloses that the bars can be positioned next to one another without gap, and therefore two bars positioned next to each other adhered together will be considered a stack.

i.	As to claims 10 and 21, Kettler discloses that the bars can be positioned next to one another without gap, and therefore two bars positioned next to each other adhered together will be considered a stack.  However this reference is silent to the width and length being less than 20% of the total width/length of the hollow board wherein one stack is adjoining the edge.
	It would have been obvious to one of ordinary skill in the art to have modified Kettler and Holvoet and made the width/length less than 20% of the total width as it would be design choice.  See MPEP 2144.05.


It would have been obvious to one of ordinary skill in the art to have modified Kettler and Holvoet and formed the board with a stack and a single bar as Kettler is open to different combinations of bar placement and therefore would be a design choice.  See MPEP 2144.05.

k.	As to claim 13, it should be noted that claim 13 is a product by process claim in that it defines how the hollow board was formed.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the hollow board structure, and the reference discloses such a product.

l.	As to claims 14, 22 and 23, Holvoet discloses the use of MDI or 4,4’-methylene diphenyl di-isocyanate which can be present in an amount of 60% by weight of the resin.

Claims 15, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kettler (EP 2525010) and Holvoet (US Publication 20140364557) in view of Clausi (US Publication 20110073253).
a.	As to claims 15 and 24-28, Kettler and Holvoet render claim 1 obvious to the reasons noted above, however this reference is silent to the amount of resin used to form the HDF.
b.	Clausi discloses the use of an isocyanate resin in an amount of 2-50 percent by weight to form the HDF wood layer and more than 50% wood fibers as seen in the examples.

Further it would have been obvious to make the thickness be between 1 and 3.5mm with a density of between 850 and 1050 kg/m3 as the density is overlapping ranges and as to the thickness being larger would be more expensive and less flexible while a thinner layer is cheaper more flexible.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
a.	Applicants argue that there is unexpectedly better results with the combination of materials being used.  The examiner notes while there may be unexpectedly better results, the claims are not consistent in scope with the examples provided for within the specification and therefore unless more evidence is provide or the claims are consistent in scope with the examples the claims will remain as being rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734.  The examiner can normally be reached on Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785